Case 2:19-cv-06599-AB-GJS Document 1 Filed 07/30/19 Page 1 of 9 Page ID #:1



 1   AYTAN Y. BELLIN
     (motion for admission pro hac vice to be filed)
 2   aytan.bellin@bellinlaw.com
     BELLIN & ASSOCIATES LLC
 3   50 Main Street, Suite 1000
     White Plains, New York 10606
 4   Telephone: (914) 358-5345
     Facsimile: (212) 571-0284
 5
     ROGER FURMAN (STATE BAR NO. 149570)
 6   roger.furman@yahoo.com
 7
     7485 Henefer Avenue
     Los Angeles, California 90045
 8   Telephone: (310) 568-0640
     Facsimile: (310) 694-9083
 9
     Attorneys for plaintiff Craig Cunningham
10
11
                          UNITED STATES DISTRICT COURT
12
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14
     CRAIG CUNNINGHAM, on behalf ) Case No.:
15   of himself and all others similarly ) Hon.
     situated,                           )
16                                       ) COMPLAINT FOR:
                  Plaintiff,             ) 1. MONETARY RELIEF FOR
17                                       ) VIOLATION OF 47 U.S.C. § 227(B)
                                         ) AND 47 C.F.R. § 64.1200
18          vs.                          ) 2. INJUNCTIVE RELIEF FOR
                                         ) VIOLATION OF 47 U.S.C. § 227(B)
19                                       ) AND 47 C.F.R. § 64.1200
     GHS INTERACTIVE SECURITY, ))
20   LLC,                                  CLASS ACTION
                                         )
21                Defendant.             ) DEMAND FOR JURY TRIAL
                                         )
22                                       )
                                         )
23
24
25
26
27
28



                                             0
                                         COMPLAINT
Case 2:19-cv-06599-AB-GJS Document 1 Filed 07/30/19 Page 2 of 9 Page ID #:2



 1         Plaintiff Craig Cunningham (“Plaintiff”), on behalf of himself and all
 2   others similarly situated, by his attorneys, for his complaint against defendant
 3   GHS Interactive Security, LLC (“Defendant”), alleges as follows:
 4                               JURISDICTION AND VENUE
 5         1.        This Court has federal question jurisdiction over this action pursuant
 6   to 28 U.S.C. § 1331 because this action is based on the federal Telephone
 7   Consumer Protection Act, 47 U.S.C. § 227(b), and regulations thereunder.
 8         2.        Venue in this judicial district is proper pursuant to 28 U.S.C.
 9   § 1391(b)(1) because this is the judicial district in which Defendant resides.
10                                        THE PARTIES
11         3.        Plaintiff is a resident of the State of Texas.
12         4.        Defendant is a Delaware limited liability company with its principal
13   place of business located at 21031 Warner Center, Suite D, Woodland Hills,
14   California 91367.
15                              STATUTORY BACKGROUND
16         5.        Plaintiff brings this action against Defendant for violating the
17   Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”), and
18   regulations promulgated thereunder. The TCPA prohibits a person from initiating
19   or causing to be initiated any telephone call that introduces an advertisement or
20   constitutes telemarketing, using an automatic telephone dialing system and/or an
21   artificial or prerecorded voice, to any telephone number assigned to a cellular or
22   residential telephone number, without the prior written express consent of the
23   called party.
24                                   UNDERLYING FACTS
25         6.        Upon information and belief, on or about May 16, 2019, Defendant
26   made and/or caused to be made a call to Plaintiff’s cell phone number, 615-348-
27   1977, using an artificial or prerecorded voice that was interactive, without
28   Plaintiff’s prior express written consent. Upon information and belief, the call


                                                  1
                                              COMPLAINT
Case 2:19-cv-06599-AB-GJS Document 1 Filed 07/30/19 Page 3 of 9 Page ID #:3



 1   was made using an artificial or prerecorded voice because the call was generic;
 2   the call did not address Plaintiff by name; the call paused for about two seconds
 3   after Plaintiff responded to the voice’s “yes” or “no” questions; the voice on the
 4   call stated that it wanted to transfer the call to someone who could provide more
 5   information; and the call, after getting Plaintiff’s “yes” response to the transfer,
 6   transferred Plaintiff to a live person. The prerecorded or artificial voice informed
 7   Plaintiff that he was being offered a “free” home security system for which he
 8   would have to pay only a monthly monitoring charge.
 9         7.     After Plaintiff was transferred to a live person, that person repeated
10   that Plaintiff was being offered a free home security system, and that all Plaintiff
11   had to agree to pay was a monthly monitoring charge of $49.99. The live person
12   informed Plaintiff that Defendant would handle the installation, and that Plaintiff
13   would have to pay $49.99 to Defendant for the first month’s monitoring charge.
14         8.     On or about May 21, 2019, when a technician sent by Defendant
15   came to install the home security system, Plaintiff told the technician that Plaintiff
16   wished to first see the contract for Defendant’s servicers. The technician told
17   Plaintiff that Defendant would send Plaintiff the contract by e-mail. Defendant
18   did so.
19         9.     Plaintiff suffered concrete harm as a result of the telephone call
20   described above in that the telephone call tied up Plaintiff’s telephone line,
21   invaded Plaintiff’s privacy, annoyed Plaintiff, used up some of Plaintiff’s cell-
22   phone battery charge, and wasted Plaintiff’s time.
23         10.    Upon information and belief, over the last four years, Defendant,
24   using an artificial or prerecorded voice, made thousands of telephone calls to the
25   residential and cellular telephone lines of thousands of persons throughout the
26   United States, in which Defendant used content that was identical or substantially
27   similar to that in the call Defendant made to Plaintiff described above, without
28   having obtained the called parties’ prior written express consent.


                                                2
                                           COMPLAINT
Case 2:19-cv-06599-AB-GJS Document 1 Filed 07/30/19 Page 4 of 9 Page ID #:4



 1                          CLASS ACTION ALLEGATIONS
 2         11.    Plaintiff brings this class action on behalf of himself and all others
 3   similarly situated pursuant to Rule 23 of the Federal Rules of Civil Procedure.
 4         12.    Statutory Reference: This litigation is properly maintainable as a
 5   class action pursuant to Rules 23(b)(1)(A), 23(b)(2) and 23(b)(3).
 6         13.    Definition of the Proposed Class: Plaintiffs seek to represent one
 7   class of individuals (the “Class”) defined as follows:
 8         All persons in the United States to whom Defendant, without having
 9   obtained those persons’ prior express written consent, initiated and/or caused to
10   be initiated calls during the four years preceding the filing date of this Complaint
11   to those persons’ cellular or residential telephones, using an artificial or
12   prerecorded voice to announce content identical or substantially similar to the
13   content of the May 16, 2019 call Defendant made to Plaintiff.
14         14.    Approximate Size of the Proposed Class: Upon information and
15   belief there are, at a minimum, thousands of class members of the Class. Upon
16   information and belief, the size of the Class and the identities of the individual
17   members thereof are ascertainable through Defendant’s, its contractors’, its
18   agents’, and its telephone companies’ records, including Defendant’s telephone
19   and marketing records. The Class is so numerous that joinder of all individual
20   members in one action would be impracticable. The disposition of the individual
21   claims of the respective class members through this class action will benefit both
22   the parties and this Court.
23         15.    Adequacy of Representation: Plaintiff is an adequate representative
24   of the Class because Plaintiff’s interests do not conflict with the interests of the
25   members of the Class. Plaintiff will fairly, adequately and vigorously represent
26   and protect the interests of the members of the Class, and has no interests
27   antagonistic to any of the members of the Class. Plaintiff has retained counsel
28   who are competent and very experienced in federal court litigation, TCPA


                                                3
                                           COMPLAINT
Case 2:19-cv-06599-AB-GJS Document 1 Filed 07/30/19 Page 5 of 9 Page ID #:5



 1   litigation and class action litigation.
 2          16.    Commonality of Questions of Fact and Law: There is a well-defined
 3   community of common questions of fact and law affecting Plaintiff and members
 4   of the Class. The questions of fact and law common to Plaintiff and the Class
 5   predominate over questions that may affect individual members, and include:
 6          (a) Whether Defendant violated the TCPA by using an artificial or
 7          prerecorded voice within the meaning of the TCPA to make, initiate or
 8          cause to be initiated at least one telephone call to Plaintiff and each
 9          member of the class, without obtaining the called parties’ prior express
10          written consent, the content of which was identical or substantially similar
11          to the content of the call Defendant made to Plaintiff described above;
12          (b) whether Plaintiff and the members of the Class are entitled to statutory
13          damages from Defendant under the TCPA;
14          (c) whether Defendant’s violations of the TCPA were willful or knowing;
15          (d) whether Plaintiff and the members of the Class are entitled to up to
16          triple statutory damages under the TCPA from Defendant for Defendant’s
17          willful and/or knowing violations of the TCPA; and
18          (e) whether Plaintiff and the members of the Class are entitled to a
19          permanent injunction enjoining Defendant from continuing to engage in its
20          unlawful conduct.
21          17.    Typicality of Claims and Defenses: Plaintiff’s claims are typical of
22   the claims of the members of the Class. The claims of the Plaintiff and members
23   of the Class are based on the same legal theories and arise from the same
24   unlawful conduct: Defendant, using an artificial or prerecorded voice, made,
25   initiated and/or caused to be initiated at least one telephone call to Plaintiff and
26   each member of the class, without obtaining the called parties’ prior express
27   written consent, the content of which was identical or substantially similar to the
28   content of the call Defendant made to Plaintiff described above.


                                                   4
                                               COMPLAINT
Case 2:19-cv-06599-AB-GJS Document 1 Filed 07/30/19 Page 6 of 9 Page ID #:6



 1         18.    Nature of Required/Contemplated Notice to the Proposed Class:
 2   Members of the Class may be notified of the pendency of this action by
 3   techniques and forms commonly used in class actions, such as by first class mail
 4   notice, fax notice, e-mail notice, website notice, published notice, or
 5   combinations thereof, or by other methods suitable to the Class and deemed
 6   necessary and/or appropriate by the Court.
 7         19.    Additional allegations supporting Fed. R. Civ. P. 23(b)(3) Class
 8   Action: In addition to the foregoing allegations regarding common questions of
 9   law and fact that support this action proceeding as a class action pursuant to Rule
10   23(b)(3), a class action pursuant to Rule 23(b)(3) is superior to other available
11   means for the fair and efficient adjudication of the claims of the Class. While the
12   aggregate damages that may be awarded to the members of the Class are likely to
13   be substantial, the damages suffered by individual members of the Class are
14   relatively small. As a result, the expense and burden of individual litigation
15   makes it economically unfeasible and procedurally impracticable for each
16   member of the Class to individually seek redress for the wrongs done to him, her
17   or it. The likelihood that the individual members of the Class will prosecute
18   separate claims is remote. Individual litigation also would present the potential
19   for varying, inconsistent or contradictory judgments, and would increase the
20   delay and expense to all parties and the court system resulting from multiple trials
21   of the same factual issues. Plaintiff is aware of one other litigation concerning
22   this controversy that has commenced against Defendant in the United States
23   District Court for the Southern District of California by a member of the Class,
24   Miholich v. GHS Interactive Security, LLC, 3:19 cv 1032 (S.D. Cal.), but all that
25   has transpired in that case is that Defendant has accepted service of the
26   Complaint. In contrast to individual litigation, the conduct of this matter as a
27   class action would present fewer management difficulties, conserve the resources
28   of the parties and the court system, and would protect the rights of each member


                                               5
                                          COMPLAINT
Case 2:19-cv-06599-AB-GJS Document 1 Filed 07/30/19 Page 7 of 9 Page ID #:7



 1   of the Class. Plaintiff knows of no difficulty to be encountered in the
 2   management of this action that would preclude its maintenance as a class action.
 3         20.    Injunctive Relief: Defendant has acted on grounds generally
 4   applicable to Plaintiff and members of the Class, thereby making appropriate final
 5   injunctive relief with respect to Plaintiff and the Class as a whole.
 6       FIRST CLAIM FOR MONETARY RELIEF FOR VIOLATION OF
 7                     47 U.S.C. § 227(b) AND 47 C.F.R. § 64.1200
 8         21.    Plaintiff repeats and realleges all the allegations in paragraphs 1-20.
 9         22.    By engaging in the conduct described above, Defendant committed
10   more than 10,000 violations of 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200
11   against Plaintiff and the members of the Class.
12         23.    By reason of Defendant’s violations of 47 U.S.C. § 227(b) and 47
13   C.F.R. § 64.1200, Plaintiff and the members of the Class are entitled to statutory
14   damages under 47 U.S.C. § 227(b)(3) in an amount greater than $5,000,000 from
15   Defendant.
16         24.    If the trier of fact finds that Defendant willfully and/or knowingly
17   violated the TCPA by engaging in the conduct described above, Plaintiff and the
18   members of the Class are entitled to a tripling of the statutory damage award
19   against Defendant.
20     SECOND CLAIM FOR INJUNCTIVE RELIEF FOR VIOLATION OF
21                     47 U.S.C. § 227(b) AND 47 C.F.R. § 64.1200
22         25.    Plaintiff repeats and realleges all the allegations in paragraphs 1-20.
23         26.    Upon information and belief, Defendant committed thousands of
24   violations of 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200.
25         27.    Under 47 U.S.C. § 227(b)(3)(A), Plaintiff and the members of the
26   Class are entitled to an injunction against Defendant prohibiting Defendant from
27   committing further violations of the TCPA and regulations thereunder.
28



                                               6
                                           COMPLAINT
Case 2:19-cv-06599-AB-GJS Document 1 Filed 07/30/19 Page 8 of 9 Page ID #:8



 1                                PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff, on behalf of himself and the members of the
 3   Class, requests:
 4         A.     an order certifying the proposed Class, appointing Plaintiff as the
 5   representative of the Class, and appointing the lawyers representing Plaintiff as
 6   counsel for the Class;
 7         B.     on the first claim, an award to Plaintiff and the members of the
 8   Class, and against Defendant, of statutory damages in excess of $5,000,000
 9   pursuant to 47 U.S.C. § 227(b) and regulations thereunder, for Defendant’s
10   violations of that statute and the regulations thereunder;
11         C.     on the first claim, if it is found that Defendant willfully and/or
12   knowingly sent and/or caused artificial or prerecorded voice calls described above
13   to Plaintiff and the members of the Class, a tripling of the award of statutory
14   damages pursuant to 47 U.S.C. § 227(b) to an amount in excess of $15,000,000
15   for Plaintiff and the members of the Class;
16         D.     on the second claim, an injunction against Defendant prohibiting
17   Defendant from committing further violations of the TCPA and regulations
18   thereunder; and
19         E.     such further relief as the Court deems proper.
20   Dated: July 30, 2019
21                                                   /s/ Roger Furman_____
                                                   ROGER FURMAN, ESQ.
22
                                                   AYTAN BELLIN, ESQ.
23                                                 (motion for admission pro hac vice
24
                                                   to be filed)
                                                   BELLIN & ASSOCIATES LLC
25
26                                                 Attorneys for plaintiff Craig
                                                   Cunningham, on behalf of himself
27                                                 and all others similarly situated
28



                                               7
                                          COMPLAINT
Case 2:19-cv-06599-AB-GJS Document 1 Filed 07/30/19 Page 9 of 9 Page ID #:9



 1                           DEMAND FOR JURY TRIAL
 2        Plaintiff demands a jury trial on all issues so triable.
 3
 4   Dated: July 30, 2019
 5
                                                     /s/ Roger Furman_____
 6                                                 ROGER FURMAN, ESQ.
 7                                                 AYTAN BELLIN, ESQ.
 8
                                                   (motion for admission pro hac vice
                                                   to be filed)
 9
                                                   BELLIN & ASSOCIATES LLC

10
                                                   Attorneys for plaintiff Craig
11                                                 Cunningham, on behalf of himself
                                                   and all others similarly situated
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              8
                                          COMPLAINT
